Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 21-40 are active in this application as a result of the cancellation of claims 1-20.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/18/2021, 03/17/2022, 04/07/2022, and 06/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.

Claim Rejection - Double Patenting
5.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 11,151,036.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
Claims Comparison

                      Instant Application                                                     11,151,036
21. (New) A computer-implemented method for creating a dynamic cache of content items on a client device, comprising: identifying a set of content items associated with a user; identifying a storage threshold associated with the client device of the user; ranking the set of content items associated with the user; determining that a subset of content items from among the set of content items satisfy a high-water mark indicating which content items from the ranked set of content items are to be provided for download; and based on the ranking of the set of content items and the high-water mark, providing content items from the subset of content items for download to the client device until the storage threshold is met.

22. (New) The computer-implemented method of claim 21, wherein determining the subset of content items satisfy the high-water mark comprises determining registered content items from among the set of content items satisfy the high-water mark and unregistered content items from among the set of content items do not satisfy the high-water mark.

23. (New) The computer-implemented method of claim 21, further comprising: updating the high-water mark indicating which content items from the ranked set of content items are to be provided for download; and causing the client device to add or remove one or more content items from the downloaded content items based on the updated high-water mark.

24. (New) The computer-implemented method of claim 21, wherein ranking the set of content items comprises ranking lower quality content items from the set of content items higher than higher quality content items from the set of the content items.

25. (New) The computer-implemented method of claim 21, further comprising: updating the ranking of the set of content items; and based on the updated ranking of the set of content items, causing the client device to add or remove one or more content items from the downloaded content items until the storage threshold is met.

26. (New) The computer-implemented method of claim 21, further comprising: identifying a modified storage threshold; and causing the client device to add or remove one or more content items from the downloaded content items until the modified storage threshold is met.

27. (New) The computer-implemented method of claim 21, further comprising: determining that downloaded content items on the client device have exceeded the storage threshold; and based on determining the downloaded content items on the client device have exceeded the storage threshold, causing the client device to remove one or more content items from the downloaded content items according to the ranking of the set of content items until the storage threshold is met.

28. (New) The computer-implemented method of claim 21, further comprising: identifying additional content items grouped with the set of content items; causing the client device to download the additional content items; and causing the client device to remove one or more content items previously downloaded on the client device from the set of content items according to the ranking of the set of content items.

29. (New) The computer-implemented method of claim 28, further comprising: ranking an updated set of content items comprising the additional content items and the set of content items; and wherein causing the client device to remove the content items previously downloaded on the client device comprises causing the client device to remove the one or more content items according to the ranking of the updated set of content items.

30. (New) A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: identify a set of content items associated with a user; identify a storage threshold associated with a client device of the user; rank the set of content items associated with the user according to a usage of individual content items from the set of content items; and based on the ranking of the set of content items, provide content items from the set of content items for download to the client device until the storage threshold is met.

31. (New) The non-transitory computer-readable medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to rank the set of content items according to the usage of the individual content items by ranking the set of content items according to a last-used date of each content item from the set of content items or a last-viewed date of each content item from the set of content items.

32. (New) The non-transitory computer-readable medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to rank the set of content items according to the usage of the individual content items by ranking the set of content items according to a number of times the individual content items have been displayed within a gallery.

33. (New) The non-transitory computer-readable medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to: identify a modified storage threshold; and cause the client device to add or remove one or more content items from the downloaded content items until the modified storage threshold is met.

34. (New) The non-transitory computer-readable medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to set a high-water mark for the ranked set of content items when the storage threshold of the client device is met, wherein the high-water mark indicates which content items from the ranked set of content items are provided for download to the client device.

35. (New) The non-transitory computer-readable medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to: update the ranking of the set of content items according to an updated usage of the individual content items from the set of content items; and based on the updated ranking of the set of content items, cause the client device to add or remove one or more content items from the downloaded content items until the storage threshold is met.




























36. (New) A system for creating a dynamic cache of content items, the system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: rank a set of content items associated with a user; create the dynamic cache of content items on a client device by providing, based on the ranking of the set of content items, content items to the client device for download until a storage threshold is met; identify a modified storage threshold; and modify the dynamic cache of content items on the client device by causing the client device to add or remove one or more content items from the dynamic cache of content items based on the modified storage threshold.

37. (New) The system of claim 36, further comprising instructions that, when executed by the at least one processor, cause the system to: update the ranking of the set of content items; and modify the dynamic cache of content items on the client device by causing the client device to add or remove one or more additional content items from the dynamic cache of content items based on the updated ranking of the set of content items.

38. (New) The system of claim 36, further comprising instructions that, when executed by the at least one processor, cause the system to create the dynamic cache of content items on the client device by providing content items from a set of groups in proportional batches based on proportion ratios assigned to the set of groups until the storage threshold on the client device is met.

39. (New) The system of claim 36, wherein the storage threshold on the client device is based on a percentage or amount of available storage space remaining on the client device.

40. (New) The system of claim 36, wherein the set of content items comprises a set of thumbnail images of differing resolutions for each of a set of images.
11. A computer-implemented method for creating a dynamic cache of content items, the computer-implemented method comprising: ranking a plurality of content items assigned to a group based on metadata associated with the plurality of content items; creating a dynamic cache of content items on a client device by providing, based on the ranking of the plurality of content items, content items assigned to the group to the client device until a storage threshold limit is met; updating the ranking based on additional content items being assigned to the group; determining one or more content items assigned to the group to remove from the client device based on the updated ranking, a high-water mark associated with the group, and a fullness score associated with the group; causing the client device to remove the one or more content items from the dynamic cache of content items on the client device; and providing, to the client device, one or more of the additional content items to add to the dynamic cache of content items.

12. The computer-implemented method of claim 11, further comprising setting the high-water mark for group when the storage threshold limit of the client device is met, wherein content items in the group above the high-water mark are stored in the dynamic cache of content items on the client device.

13. The computer-implemented method of claim 12, wherein determining one or more content items to remove from the client device comprises: identifying that the group has a fullness score above fullness scores of one or more other groups; identifying one or more lowest ranked content items stored in the dynamic cache of content items on the client device; updating the high-water mark in the group to exclude the one or more lowest ranked content items stored in dynamic cache of content items on the client device; and providing an indication to the client device to remove the one or more lowest ranked content items from the dynamic cache of content items on the client device.

14. The computer-implemented method of claim 11, wherein causing the client device to remove the one or more content items from the dynamic cache of content items comprises: unregistering each of the determined content items from the group; determining that each of the determined content items is not registered with another group within the dynamic cache of content items on the client device; and providing an indication to the client device to purge the content item from the dynamic cache of content items on the client device based on the content item not being registered with another group.

15. The computer-implemented method of claim 11, wherein creating the dynamic cache of content items on the client device further comprises providing content items from a plurality of groups in proportional batches based on proportion ratios assigned to the plurality of groups until the storage threshold limit on the client device is met.

16. The computer-implemented method of claim 11, wherein the storage threshold limit on the client device is a user-defined amount of storage space to be used on the client device.

17. The computer-implemented method of claim 11, wherein the storage threshold limit on the client device is based on a percentage or amount of available storage space remaining on the client device.













1. A computer-implemented method for creating a dynamic cache of content items on a client device, the computer-implemented method comprising: identifying a plurality of content items to provide to a client device; assigning each content item from the plurality of content items to one group of one or more groups, wherein each of the one or more groups is associated with a proportion ratio that indicates a number of content items in a group to be included in a proportional batch; generating one or more proportional batches of content items, wherein a proportional batch is generated by selecting content items from each group of the one or more groups up to the proportional ratio of the group; and creating a dynamic cache of content items on the client device by providing content items to the client device in the one or more proportional batches.

2. The computer-implemented method of claim 1, wherein the plurality of content items comprises a plurality of thumbnail images for each of a plurality of images.

3. The computer-implemented method of claim 2, wherein the plurality of thumbnail images for each of the plurality of images comprises thumbnails of differing resolutions for each of the plurality of images.

4. The computer-implemented method of claim 1, further comprising setting a high-water mark in each group when a storage threshold limit of the client device is met, wherein the high-water mark in each group indicates which content items in the group are stored in the dynamic cache of content items on the client device.

5. The computer-implemented method of claim 1, further comprising: ranking the content items within each of the one or more groups based on creation metadata or modification recency metadata associated with each content item; and wherein the proportional batch is generated further by selecting content items from each group of the one or more groups in accordance with the rank of content items within the group.

6. The computer-implemented method of claim 1, further comprising: determining that a storage threshold limit has been exceeded; and in response to determining that the storage threshold limit has been exceeded, causing the client device to purge one or more content items from the dynamic cache of content items on the client device until the storage threshold on the client device is no longer exceeded.

7. The computer-implemented method of claim 6, wherein causing the client device to purge one or more content items comprises instructing the client device to remove the one or more content items based on the proportion ratios of the one or more groups and based on a ranking of content items within each group.

8. The computer-implemented method of claim 7, further comprising: determining a fullness score for each group of the one or more groups based on a comparison of a number of content items assigned to each group and the proportion ratio associated with the group; updating the fullness score for the one or more groups upon a content item in a group being removed from the dynamic cache of content items; and causing the client device to equalize the fullness scores across the one or more groups.

9. The computer-implemented method of claim 1, further comprising registering one or more content items of the plurality of content items based on group assignments of the one or more content items, wherein registered content items are provided to the client device.

10. The computer-implemented method of claim 1, wherein: a first group of the one or more groups comprises a first proportion ratio; a second group of the one or more groups comprise a second proportion ratio; and the first proportion ratio is larger than the second proportion ratio.


18. A system for creating a dynamic cache of content items, the system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: identify a plurality of content items to provide to a client device; assign each content item from the plurality of content items to one group of one or more groups, wherein each of the one or more groups is associated with a proportion ratio that indicates a number of content items in a group to be included in a proportional batch; generate one or more proportional batches of content items, wherein a proportional batch is generated by selecting content items from each group of the one or more groups up to the proportional ratio of the group; and create a dynamic cache of content items on the client device by providing content items to the client device in the one or more proportional batches.

19. The system of claim 18, further comprising instructions that, when executed by the at least one processor, cause the system to: ranking the content items within each of the one or more groups based on a usage recency of each of the content items in the group; and wherein the proportional batch is generated further by selecting content items from each group of the one or more groups in accordance with the rank of content items within the group.

20. The system of claim 18, further comprising instructions that, when executed by the at least one processor, cause the system to: determine that a storage threshold limit on the client device has been exceeded; and in response to determining that the storage threshold limit has been exceeded, cause the client device to purge one or more content items from the dynamic cache of content items on the client device until the storage threshold on the client device is no longer exceeded.


	Regarding claims 21, 30 and 36 of the instant application, the claims are directed toward similar subject matter as claims 1, 11 and 18 of ‘036 as the claims recite the broader version of ‘036.  Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘036 and as such are unpatentable over obvious-type double patenting.
Examiner's Note
7.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 30-33, 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2011/0087842).
	Regarding claim 30, Lu discloses a non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computing device (Figure 1) to: 
	identify a set of content items associated with a user (Figure 2 and [0021]-[0022], “the selective retrieval of content items based on social distance and device constraints. The content items include, for example, audio, text, video, and images data (e.g., files, streamed data, etc.)”); 
	identify a storage threshold associated with a client device of the user (Figure 2 and [0021]-[0022], “the selective retrieval of content items based on social distance and device constraints. The content items include, for example, audio, text, video, and images data (e.g., files, streamed data, etc.). In some embodiments, the content items include electronic mail messages, and text messages. When the list 116 of content items is received at 202, one or more constraints associated with the computing device 104 are determined at 204…[0022] Exemplary constraints associated with the computing device 104 include hardware and/or software constraints such as storage constraints, battery/power constraints, and bandwidth constraints. The determined constraints represent, for example, an available amount of storage on the computing device 104, a remaining amount of battery power on the computing device 104, and available bandwidth resources. The bandwidth resources represent, for example, available bandwidth between the computing device 104 and the content providers 105. Other exemplary constraints include limitations or configurations relating to processing power (e.g., the processor 108 usage rate exceeds a pre-defined threshold, etc.). Still other exemplary constraints are associated with software executing on the computing device 104 (e.g., a quantity of threads exceeds a pre-defined threshold value)); 
	rank the set of content items associated with the user according to a usage of individual content items from the set of content items (Figure 2 and [0021]-[0025], “[0021]…the selective retrieval of content items based on social distance and device constraints. The content items include, for example, audio, text, video, and images data (e.g., files, streamed data, etc.). In some embodiments, the content items include electronic mail messages, and text messages. When the list 116 of content items is received at 202, one or more constraints associated with the computing device 104 are determined at 204. For example, the computing device 104 retrieves, receives, or accesses the list 116 of content items from one of the content providers 105 or from another entity. In some embodiments, the list 116 of content items is sorted by the content providers 105 according to the social distance values. The computing device 104 receives the sorted list, and is able to quickly identify the content provider 105 "closest" to the user 102 based on the social distance value. In other embodiments, the computing device 104 receives an unsorted list 116 of content items and sorts the content items by the social distance value of the content providers 105 associated with each of the content items on the list. In such embodiments, the content items associated with a first-ranked content provider 105 are retrieved before content items associated with lesser-ranked content providers 105 are retrieved” and “[0025] Referring next to FIG. 3, an exemplary flow chart illustrates the pre-fetching of content items associated with ranked content providers 105. At 302, user 102 interaction with the content providers 105 is monitored. For example, aspects of the disclosure identify the content providers 105 associated with images selected and viewed by the user 102, measure and store a quantity of time the user 102 spends browsing a photo gallery of a particular one of the content providers 105, count messages exchanged between the user 102 and the content providers 105, and the like. In some embodiments, the data from the monitored interactions is stored as a portion of the user data 110 in the memory area 106”); and 
	based on the ranking of the set of content items, provide content items from the set of content items for download to the client device until the storage threshold is met ([0029]-[0033]).

	Regarding claim 31, Lu discloses The non-transitory computer-readable medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to rank the set of content items according to the usage of the individual content items by ranking the set of content items according to a last-used date of each content item from the set of content items or a last-viewed date of each content item from the set of content items ([0021], [0025]-[0027] and [0030]). 

	Regarding claim 32, Lu discloses The non-transitory computer-readable medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to rank the set of content items according to the usage of the individual content items by ranking the set of content items according to a number of times the individual content items have been displayed within a gallery ([0021], [0025]-[0027] and [0030]). 
.

	Regarding claim 33, Lu discloses The non-transitory computer-readable medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to: identify a modified storage threshold ([0030] and [0044]); and cause the client device to add or remove one or more content items from the downloaded content items until the modified storage threshold is met ([0030] and [0043]-[0044]).

	Regarding claim 35, Lu discloses The non-transitory computer-readable medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to: update the ranking of the set of content items according to an updated usage of the individual content items from the set of content items ([0023]-[0030] and [0043]-[0044]); and based on the updated ranking of the set of content items, cause the client device to add or remove one or more content items from the downloaded content items until the storage threshold is met ([0023]-[0030] and [0043]-[0044]).

	Regarding claim 36, Lu discloses a system (Figure 1) for creating a dynamic cache of content items, the system comprising: 
	at least one processor (figure 1); and 
	at least one non-transitory computer readable storage medium storing instructions (Figure 1) that, when executed by the at least one processor, cause the system to: 
	rank a set of content items associated with a user (Figure 2 and [0021]-[0025], “[0021]…the selective retrieval of content items based on social distance and device constraints. The content items include, for example, audio, text, video, and images data (e.g., files, streamed data, etc.). In some embodiments, the content items include electronic mail messages, and text messages. When the list 116 of content items is received at 202, one or more constraints associated with the computing device 104 are determined at 204. For example, the computing device 104 retrieves, receives, or accesses the list 116 of content items from one of the content providers 105 or from another entity. In some embodiments, the list 116 of content items is sorted by the content providers 105 according to the social distance values. The computing device 104 receives the sorted list, and is able to quickly identify the content provider 105 "closest" to the user 102 based on the social distance value. In other embodiments, the computing device 104 receives an unsorted list 116 of content items and sorts the content items by the social distance value of the content providers 105 associated with each of the content items on the list. In such embodiments, the content items associated with a first-ranked content provider 105 are retrieved before content items associated with lesser-ranked content providers 105 are retrieved” and “[0025] Referring next to FIG. 3, an exemplary flow chart illustrates the pre-fetching of content items associated with ranked content providers 105. At 302, user 102 interaction with the content providers 105 is monitored. For example, aspects of the disclosure identify the content providers 105 associated with images selected and viewed by the user 102, measure and store a quantity of time the user 102 spends browsing a photo gallery of a particular one of the content providers 105, count messages exchanged between the user 102 and the content providers 105, and the like. In some embodiments, the data from the monitored interactions is stored as a portion of the user data 110 in the memory area 106”); 
	create the dynamic cache of content items on a client device by providing, based on the ranking of the set of content items, content items to the client device for download until a storage threshold is met (Abstract and [0029]-[0033]); 
	identify a modified storage threshold (Abstract and [0029]-[0033]); and 
	modify the dynamic cache of content items on the client device by causing the client device to add or remove one or more content items from the dynamic cache of content items based on the modified storage threshold (Abstract, [0029]-[0033] and [0043]-[0044]).

	Regarding claim 37, Lu discloses The system of claim 36, further comprising instructions that, when executed by the at least one processor, cause the system to: update the ranking of the set of content items ([0023]-[0030] and [0043]-[0044]); and modify the dynamic cache of content items on the client device by causing the client device to add or remove one or more additional content items from the dynamic cache of content items based on the updated ranking of the set of content items ([0023]-[0030] and [0043]-[0044]).

	Regarding claim 38, Lu discloses The system of claim 36, further comprising instructions that, when executed by the at least one processor, cause the system to create the dynamic cache of content items on the client device by providing content items from a set of groups in proportional batches based on proportion ratios assigned to the set of groups until the storage threshold on the client device is met ([0025]-[0030] and [0043]-[0044]).

	Regarding claim 39, Lu discloses The system of claim 36, wherein the storage threshold on the client device is based on a percentage or amount of available storage space remaining on the client device ([0030]-[0033] and [0043]-[0044]).

	Regarding claim 40, Lu discloses The system of claim 36, wherein the set of content items comprises a set of thumbnail images of differing resolutions for each of a set of images ([0030]-[0033] and [0042]-[0044]).


Allowable Subject Matter
9.	Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if overcome the Double Patenting rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 21-29 would be allowable if overcome the Double Patenting rejections.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153